Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimberg (WO 2014/124380).
Grimberg discloses a method, comprising: 
receiving a data signal representing multiple first light transmittance data generated when light is transmitted through a patient sample when the patient sample is exposed to a first magnetic field (light source provides a light beam to a splitter and to a detectors.  Measurements from the light photodetectors and the measurements from the laser power photodetectors are sampled by a controller (data collection) (para 38); a patient sample is exposed to a first magnetic field within a sample chamber (para 37); 
receiving a data signal representing multiple second light transmittance data generated when light is transmitted through the patient sample when the patient sample is exposed to a second magnetic field or the patient sample is no longer exposed to the first magnetic field (a High magnetic field is applied and data is collected; this is the multiple second light transmittance data is exposed to a second magnetic field; in the alternative a signal is passed through the sample when in an off position; i.e. no magnetic field being applied); 
determining a differential light transmission characteristic of transmitted light through the patient sample based on the multiple first light transmittance data and the multiple second light transmittance data (para 37-44; high magnetic data vs low magnetic data); 
identifying presence of a compound in the patient sample based on a characteristic of the differential light transmission characteristic (para 59-61; detection of hemozoin within the sample); 
calculating a compound characteristic based on the presence of the compound (calculating a concentration of hemozoin; para 59-61); or a byproduct of the compound in the patient sample and the differential light transmission characteristic; and 
generating an instruction to output the compound characteristic (generating based upon the hemozoin concentration a level of parasitemia in the blood sample, para 6).  
Regarding claim 2, the method of claim 1, wherein the first light transmittance data is a first light transmittance absolute value and the second light transmittance data is a second light transmittance absolute value (fig. 4, first signal 42 and second signal 44 are absolute value in that they are not adjusted in any way, para 41).  
Regarding claim 3, the method of claim 1, wherein the first light transmittance data is a relative value to the second light transmittance data (fig. 4, first signal 42 and second signal 44 are absolute value in that they are not adjusted in any way, para 41).  
Regarding claim 4, the method of claim 1, wherein the multiple first light transmittance data includes light transmittance data from multiple light transmission paths through the patient sample when the patient sample is exposed to the first magnetic field (the fourth signal is the magnetic filed signal of the permanent magnets turning on and off (high/low)).  
Regarding claim 5, the method of claim 4, wherein the multiple second light transmittance data includes light transmittance data from multiple light transmission paths through the patient sample when 47the patient sample is exposed to the second magnetic field or is no longer exposed to the first magnetic field (para 44).  
Regarding claim 6, the method of claim 1, wherein the first magnetic field is a HIGH state magnetic field and the second magnetic field is a LOW state magnetic field (para 36-44).  
Regarding claim 7, the method of claim 1, wherein the first magnetic field is an ON state and the second magnetic field is an OFF state (the on state refers to a High state, and the OFF state is referred to a LOW state which does not pass a magnetic field (para 30).  
Regarding claim 8, the method of claim 1, wherein the multiple first light transmittance data includes multiple data values that are determined before or after the multiple second light transmittance data (data is collected before passing through the sample and then after passing through the sample, para 37-44).  
Regarding claim 9, the method of claim 8, wherein the multiple second light transmittance data also includes multiple data values (multiple data values can be seen in from the figures 4-6 with each peak and valley being a data value).  
Regarding claim 10, the method of claim 9, wherein the multiple data values of the multiple first light transmittance data are received in an alternating sequence with the multiple data values of the multiple second light transmittance data (see fig. 4-6, the data is collected in alternating sequence with the multiple data values).  
Regarding claim 11, the method of claim 1, wherein determining the differential light transmission characteristic includes generating a signal representative of the differential light transmission characteristic and identifying the presence of the compound in the patient sample is based on analyzing the differential light transmission characteristic of the signal (para 37-44; high magnetic data vs low magnetic data).  

Regarding claim 12, Grimberg discloses a method, comprising: 
receiving multiple first data signals representing light transmittance data generated when light is transmitted through a patient sample when the patient sample is exposed to a first magnetic field (light source provides a light beam to a splitter and to a detectors.  Measurements from the light photodetectors and the measurements from the laser power photodetectors are sampled by a controller (data collection) (para 38); a patient sample is exposed to a first magnetic field within a sample chamber (para 37); 
receiving multiple second data signals in an alternating sequence with receiving each of the respective multiple first data signals, the multiple second data signals representing light 48transmittance data generated when light is transmitted through the patient sample when the patient sample is exposed to a second magnetic field or the patient sample is no longer exposed to the first magnetic field (a High magnetic field is applied and data is collected; this is the multiple second light transmittance data is exposed to a second magnetic field; in the alternative a signal is passed through the sample when in an off position; i.e. no magnetic field being applied); 
determining a differential light transmission characteristic of transmitted light through the patient sample based on a portion of the multiple first data signals and a portion of the multiple second data signals (para 37-44; high magnetic data vs low magnetic data); 
identifying presence of a compound or a byproduct of the compound in the patient sample based on a characteristic of the differential light transmission characteristic (para 59-61; detection of hemozoin within the sample); 
calculating a compound characteristic based on the presence of the compound (calculating a concentration of hemozoin; para 59-61) or the byproduct of the compound in the patient sample and the differential light transmission characteristic; and 
generating an instruction to output the compound characteristic (generating based upon the hemozoin concentration a level of parasitemia in the blood sample, para 6).  
Regarding claim 13, the method of claim 12, wherein the light transmittance data represented in the first data signal are absolute values and the light transmittance data represented in the second data signal are absolute values (fig. 4, first signal 42 and second signal 44 are absolute value in that they are not adjusted in any way, para 41).
Regarding claim 14, the method of claim 12, wherein the light transmittance data represented in the first data signal are relative values to the light transmittance data represented in the second data signal (fig. 4, first signal 42 and second signal 44 are absolute value in that they are not adjusted in any way, para 41).  
Regarding claim 15, the method of claim 12, wherein the determining the differential light transmission characteristic of transmitted light through the patient sample includes determining a difference value of a numerical average of the light transmittance data represented by the multiple first data signals and a numerical average of the light transmittance data represented by the multiple second data signals (the fourth signal is the magnetic filed signal of the permanent magnets turning on and off (high/low)).  
Regarding claim 16, the method of claim 12, wherein determining the differential light transmission characteristic of transmitted light through the patient sample is based on all of the multiple first data signals and all of the multiple second data signals (para 44). 
Regarding claim 17, the method of claim 12, wherein determining the differential light transmission characteristic of transmitted light through the patient sample is based on a sample of the multiple first data signals and a sample of the multiple second data signals (see fig. 4-6, the data is collected in alternating sequence with the multiple data values).  
Regarding claim 18, the method of claim 12, wherein the first magnetic field is a HIGH state magnetic field and the second magnetic field is a LOW state magnetic field (para 36-44).  
Regarding claim 19, the method of claim 12, wherein the first magnetic field is an ON state and the second magnetic field is an OFF state (High states is on, Low state is off).  
Regarding claim 20, the method of claim 12, wherein the compound characteristic correlates with a level of infection (the hemozoin indicates level of malaria present in blood.  Parasite digestive byproduct is Hemozoin which is detected with the method above).  
Regarding claim 21, the method of claim 12, wherein the compound characteristic correlates with a probability of infection (the hemozoin indicates level of malaria present in blood.  Parasite digestive byproduct is Hemozoin which is detected with the method above).  
Regarding claim 22, the method of claim 12, wherein determining the differential light transmission characteristic includes generating a signal representative of the differential light transmission characteristic and identifying the presence of the compound in the patient sample is based on analyzing the differential light transmission characteristic of the signal (the hemozoin indicates level of malaria present in blood.  Parasite digestive byproduct is Hemozoin which is detected with the method above, Hemozoin levels are optical detected as indicated in the above method).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797